Johnson, Judge:
The.merchandise involved in this case consists of glassware and smokers’ articles, exported from France on or about October 3, 1954, and advanced in value by the appraiser.
When this case was called for trial, counsel for the respective parties stipulated as follows:
Me. Caeter: May it please the court, I offer to stipulate that the merchandise consists of glassware and smokers’ articles exported from France on or about October 3, 1954. I further offer to stipulate that the market value or the price at the time of exportation of such merchandise to the United States at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, is the invoice unit values plus 32.82 percent, and that there is no higher export value.
Mr. Spector: We agree to stipulate those facts.
On the agreed facts, I find that foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938, is the proper basis for the determination of the value of this merchandise and that such values are the invoice unit values, plus 32.82 percent.
Judgment will be rendered accordingly.